       Case 1:21-cv-00245 ECF No. 1, PageID.1 Filed 03/16/21 Page 1 of 8




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

UNITED STATES OF AMERICA,

             Plaintiff,                             Civil No.

      vs.

$48,850.00 UNITED STATES CURRENCY,

            Defendant.
__________________________________________/

            VERIFIED COMPLAINT FOR FORFEITURE IN REM

      NOW COMES Plaintiff, United States of America, by and through its

attorneys, Andrew Byerly Birge, United States Attorney for the Western District of

Michigan, and Daniel T. McGraw, Assistant United States Attorney, and states upon

information and belief that:

                             NATURE OF THE ACTION

      1.     This is a civil forfeiture action filed pursuant to 21 U.S.C. § 881(a)(6)

and Supplemental Rule G(2) of the Federal Rules of Civil Procedure to forfeit and

condemn to the use and benefit of the United States of America $48,850.00 United

States Currency (the “Defendant Currency”).

                             THE DEFENDANT IN REM

      2.     The Defendant Currency consists of $48,850.00 in United States

currency that was seized on or about September 19, 2020 by the Drug Enforcement

Administration (DEA) in Grand Rapids, Michigan. The Defendant Currency is

currently in the custody of the DEA.

                                          1
       Case 1:21-cv-00245 ECF No. 1, PageID.2 Filed 03/16/21 Page 2 of 8




                            JURISDICITON AND VENUE

       3.     This Court has jurisdiction over this proceeding pursuant to 28 U.S.C.

§§ 1345 and 1355(b)(1)(A), because this action is being commenced by the United

States of America as Plaintiff, and the acts giving rise to the basis for forfeiture

occurred in this judicial district.

       4.     Venue is proper before this Court pursuant to 28 U.S.C. § 1355(b)(1),

because the acts or omissions giving rise to forfeiture occurred in this judicial district,

and/or pursuant to 28 U.S.C. § 1395(b), because the Defendant Currency was found

within this judicial district.

                             BASIS FOR FORFEITURE

       5.     As set forth below, the Defendant Currency is subject to forfeiture to the

United States pursuant to 21 U.S.C. § 881(a)(6) because it constitutes (1) money,

negotiable instruments, securities and other things of value furnished or intended to

be furnished in exchange for a controlled substance; and/or (2) proceeds traceable to

such an exchange; and/or (3) money, negotiable instruments, and securities used or

intended to be used to facilitate a violation of the Controlled Substances Act, 21

U.S.C. §§ 841, 846.

                       FACTS SUPPORTING FORFEITURE

       6.     On September 19, 2020, Shea Russ and Rychard Kozminske were

booked to travel on United Airlines flight 5373 from Grand Rapids, Michigan to

Medford, Oregon.

       7.     Oregon is a source state for marijuana in the United States.



                                            2
       Case 1:21-cv-00245 ECF No. 1, PageID.3 Filed 03/16/21 Page 3 of 8




      8.        DEA agents located Russ and Kozminske seated in the gate area of their

scheduled United Airlines flight at the Gerald R. Ford International Airport in Grand

Rapids, Michigan.

      9.        DEA agents obtained consent from Russ to search a satchel that was on

his shoulder.

      10.       Inside the satchel, agents found the Defendant Currency, consisting of

multiple denominations, worn from use, separated in multiple bundles, and rubber

banded together with different colored rubber bands.

      11.       During an interview, Russ stated that he was traveling to Oregon to

purchase property on a land contract with the money, but Russ could not provide an

address, a description of the property, or photos of the property.

      12.       Russ also stated that a family member found the property for Russ, and

that he was going to purchase a vehicle that came with the property, but Russ could

not provide any details regarding the vehicle.

      13.       Russ stated that he was planning to meet his cousin upon his arrival in

Oregon, but Russ was unable to provide the name of the cousin or the cousin’s phone

number.

      14.       Russ further stated that he had recently inherited $80,000 from his

grandmother’s will.

      15.       Kozminske stated that he was unaware of why he and Russ were

traveling to Oregon.

      16.       DEA agents heard Russ tell Kozminske to tell agents that they were



                                            3
       Case 1:21-cv-00245 ECF No. 1, PageID.4 Filed 03/16/21 Page 4 of 8




traveling to Oregon to purchase property on a land contract.

      17.    DEA agents seized the Defendant Currency and provided Russ with a

copy of a DEA-12 receipt.

      18.    On September 21, 2020, a Michigan State Police (MSP) drug-detecting

canine positively alerted to the Defendant Currency for the odor of a controlled

substance.

      19.    On February 10, 2021, Kozminske told DEA agents that he has

previously purchased approximately 50 to 60 pounds of marijuana and marijuana

concentrate from Russ. On one occasion, Kozminske paid Russ $20,000 for 20 pounds

of marijuana. Kozminske further stated that he distributed marijuana he purchased

from Russ to other customers, mainly on the campus of Western Michigan University

in Kalamazoo, Michigan, within this judicial district.

      20.    On February 10, 2021, Kozminske also told DEA agents that while he

was in Oregon with Russ, they never looked at any property. Kozminske further

expressed his belief it was a “cover story” for when they were confronted by DEA

agents at the airport. Instead, according to Kozminske, while he was in Oregon with

Russ, they met with an individual he knew as “Homie,” smoked marijuana together,

and discussed purchasing marijuana after “Homie” showed them pictures of

marijuana.

      21.    Kozminske also stated that Russ was manufacturing over 100

marijuana plants, but never personally saw the marijuana plants and only purchased

finished marijuana product from Russ.



                                          4
       Case 1:21-cv-00245 ECF No. 1, PageID.5 Filed 03/16/21 Page 5 of 8




      22.    Marijuana is a Schedule I controlled substance under federal law.

Accordingly, the manufacture, possession, possession with intent to distribute, and

distribution of marijuana, or an attempt or conspiracy to engage in such activity, is

illegal under federal law. The Michigan Medical Marijuana Act (MMMA), codified at

MCL § 333.26421 et seq., and the Michigan Regulation and Taxation of Marihuana

Act (MRTMA), codified at MCL § 333.27951 et seq., provide no defense or protection

to the illegal manufacture, possession, possession with intent to distribute, and

distribution of marijuana, or an attempt or conspiracy to engage in such activity,

under federal law, even if an individual is in technical compliance with state law.

      23.    Notwithstanding that marijuana remains a Schedule I controlled

substance under federal law, upon information and belief, Russ is not licensed or

authorized under Michigan law to operate as a marijuana retailer; marijuana safety

compliance facility; marijuana secure transporter; marijuana processor; marijuana

microbusiness; or marijuana grower authorized to cultivate any quantity of

marijuana plants.

      24.    Upon information and belief, the Defendant Currency was furnished, or

intended to be furnished, in exchange for drugs, constitutes the proceeds of drug

trafficking, and/or was being used to facilitate violations of 21 U.S.C. §§ 841 and 846.

                                       CLAIM I

      25.    Plaintiff hereby re-alleges paragraphs 1 – 24, as referenced above.

      26.    The Defendant Currency is forfeitable to the United States pursuant to

21 U.S.C. § 881(a)(6) because it constitutes money furnished or intended to be



                                           5
       Case 1:21-cv-00245 ECF No. 1, PageID.6 Filed 03/16/21 Page 6 of 8




furnished by any person in exchange for a controlled substance or listed chemical in

violation of 21 U.S.C. Chapter 13, Subchapter I.

                                      CLAIM II

      27.    Plaintiff hereby re-alleges paragraphs 1 – 24, as referenced above.

      28.    The Defendant Currency is forfeitable to the United States pursuant to

21 U.S.C. § 881(a)(6) because it constitutes proceeds traceable to an exchange of

controlled substances in violation of 21 U.S.C. Chapter 13, Subchapter I.

                                     CLAIM III

      29.    Plaintiff hereby re-alleges paragraphs 1 – 24, as referenced above.

      30.    The Defendant Currency is forfeitable to the United States pursuant to

21 U.S.C. § 881(a)(6) because it constitutes money used or intended to be used to

facilitate a violation of 21 U.S.C. Chapter 13, Subchapter I.

                              REQUESTED RELIEF

      Wherefore, the United States requests that the Court issue a warrant for the

arrest of the Defendant Currency; that due notice be given to all interested parties to

appear and show cause why forfeiture to the United States of America should not be

decreed; and that the Defendant Currency be condemned and forfeited to the United

States of America and be delivered into the custody of the United States Drug

Enforcement Administration for disposition according to law; and for such other relief

as this Court may deem just and proper.




                                          6
      Case 1:21-cv-00245 ECF No. 1, PageID.7 Filed 03/16/21 Page 7 of 8




                                         ANDREW BYERLY BIRGE
                                         United States Attorney



Dated: March 16, 2021                    _______________________________
                                         DANIEL T. McGRAW
                                         Assistant United States Attorney
                                         P.O. Box 208
                                         Grand Rapids, MI 49501-0208
                                         (616) 456-2404




                                     7
Case 1:21-cv-00245 ECF No. 1, PageID.8 Filed 03/16/21 Page 8 of 8
